After receiving evidence from psychologists and psychiatrists tending to show that the accused was of the mental age of but eleven years, and so, to use the language of one, "limited in the generalizations which he can make and limited in his ability to hold to an extended plan," and, in the view of another, unable to "think through purposely" the "acts as given," the learned trial judge instructed the jury as follows:
"For my own part, and in nowise is this urged upon you as controlling, it is my observation that the so-called mental age theory of the experts, at least as applied to adults, is based upon so arbitrary and unnatural a scale of ages as a standard, as to be utterly misleading to a layman and practically useless, in the administration of justice by trial by jury."
This I conceive to have been error prejudicial to the substantial rights of the accused. One of the defenses interposed on his behalf was that he "did not have the faculties to plan, conceive, deliberate or premeditate the murder" *Page 203 
charged. It was the function of the triers of the facts to assay the experts' conclusions, based as they were upon what is now generally regarded as scientific tests of mental capacity, in determining whether the accused had sufficient discernment to distinguish right from wrong with respect to the particular deed, and to act with malice aforethought and the deliberation and premeditation essential to murder of the first degree.
Such was the holding of this court in State v. Schilling,95 N.J.L. 145. There, also, expert opinion was adduced that the defendant, of the physical age of twenty-eight years, was of the mental age of eleven years; and the defendant invoked the common-law rebuttable presumption that an infant between the ages of seven and fourteen years is incapable of committing a crime. Mr. Justice Bergen said: "But that is not the precise question presented, which, after all, is whether at the age of twenty-eight he had sufficient mentality to distinguish between right and wrong, for at that age he would be presumed to be capable of committing the crime unless he was able to overcome that presumption by proof of a mental condition rendering him incapable of committing the crime, and whether he did so was a jury question, and they by their verdict have found that he had sufficient mentality to determine that it was wrong to kill this officer. * * * When a man reaches manhood the presumption is that he possesses the ordinary mental capacity normally pertaining to his age, and it is for him to overcome that presumption, and whether he has done so is for the jury to determine. * * * Deficiency of intellect is a species of insanity, and when that is set up as a defense for crime the burden is on the accused to prove it, the presumption being that he is sane." While mental and physical age are in this view identical, the identity is important only as respects the presumption of mental capacity and the burden of proof.
What the trial judge said in this regard was plainly not mere comment on the facts or an expression of his opinion on the weight of the evidence. He thereby set up his own "observation" in matters not of general experience and common knowledge against the testimony of the psychological *Page 204 
and psychiatric experts, and rejected their observations and conclusions as worthless; and thus he invaded the province of the jury on the crucial issue of the existence of mental and moral capacity sufficient to render the accused criminally responsible under the law for the act in question. And it does not matter that the jury were advised that the conclusion of the judge, based upon his "observation," was not "controlling" upon them. What he did was to introduce the results of his own experience in matters not of general knowledge, and therefore not a proper subject of notice without proof. The declaration, unequivocable as it was, that the evidence was "practically useless in the administration of justice by trial by jury" was the moral equivalent of a direction to disregard it. The qualifying phrase adverted to, considered in relation to the context, can have no meaning, for the judge said that his "observation" had demonstrated the evidence was valueless. If such was the case, the testimony had no probative quality whatever, and should not have been received. But the evidence was properly admitted. Convincing proof that the accused's mental development was but that of a normal eleven-year-old boy would necessarily have a substantial bearing in resolving the issue of criminal responsibility; and, while such evidence is to be regarded with a reasonable degree of caution, its weight and value is peculiarly a question for the jury. Want of capacity to commit a crime is a complete defense; and, while one accused of crime may not be wholly irresponsible, in that he comprehended the nature and quality of his act and had the faculty of distinguishing between right and wrong, the degree of capacity may yet be a determining factor on the issue of the existence of a deliberate and premeditated design to kill. Vide People v. Moran, 249 N.Y. 179; 163 N.E. Rep. 553.
The credit to be given to a witness "is peculiarly the province of the jury, and any attempt on the part of the court to invade that province and to restrict the jury in that regard, would be highly improper." State v. Rosa, 72 N.J.L. 462. And this rule generally applies to the opinions of expert witnesses. Only "reasonably guarded" comment by the trial judge is permissible.23 C.J.S. 718. *Page 205 
The language of the challenged instruction was taken verbatim
from the opinion of Judge White, for this court, in State v.Ehlers, 98 N.J.L. 236. But there, the comment was made in appraising the evidence of a mental and medical expert to determine whether the verdict was contrary to the weight of the evidence on the issue of mental capacity — a quite different function. An admission made by the witness was considered as coinciding with "the observation of practically all our judges" (citing State v. Schilling, supra), that the mental age theory is "practically useless." That did not constitute an intrusion upon the domain of the jury.
The virtue of psychological and psychiatric opinion necessarily depends upon the quality of the evidence in the particular case. The state's specialists in these sciences, while differing with the conclusions of the experts called by the accused, seem to have conceded that the mental age doctrine is, after all, but a means of measuring and expressing the quantum of mental capacity; and the trial judge's dogmatic pronouncement against its validity was an assumption of power not the judge's under our system of trial by jury. One of the state's specialists testified that the accused, while mentally deficient in some degree, yet "fell well within the limits of the normal." But he said that he considered that one whose "mental age is below nine" is "sufficiently feebleminded" to be "excused from responsibility for his acts, particularly criminal acts," and that "anyone who has a mental age above nine" is "sufficiently developed" to "know the difference between what is right and what is wrong, to orient themselves, to think for themselves, and so on." And the state's second expert classified the accused as a "dull normal," which he defined as one "of an average age intellectual level anywhere between nine and twelve." Later he said that, though he "did not perform any specific psychological tests," and therefore could not give his "psychiatric impression," he would "probably place" the accused "between twelve and fourteen."
For these reasons, I vote to reverse the judgment, and to award a venire de novo. *Page 206 
The Chancellor, the Chief Justice, Mr. Justice Colie, Judge Rafferty, Judge Hague and Judge Thompson join in this opinion.
For affirmance — PARKER, CASE, BODINE, DONGES, PERSKIE, PORTER, DEAR, WELLS, DILL, JJ. 9.
For reversal — THE CHANCELLOR, CHIEF JUSTICE, HEHER, COLIE, RAFFERTY, HAGUE, THOMPSON, JJ. 7.